

117 S569 IS: Gilt Edge Mine Conveyance Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 569IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Thune (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Agriculture to transfer certain National Forest System land to the State of South Dakota, and for other purposes.1.Short titleThis Act may be cited as the Gilt Edge Mine Conveyance Act.2.DefinitionsIn this Act:(1)Federal landThe term Federal land means all right, title, and interest of the United States in and to approximately 266 acres of National Forest System land within the Gilt Edge Mine Superfund Boundary, as generally depicted on the map. (2)MapThe term map means the map entitled Gilt Edge Mine Conveyance Act and dated August 20, 2020. (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (4)StateThe term State means State of South Dakota. 3.Land conveyance(a)In generalSubject to the terms and conditions described in this Act, if the State submits to the Secretary an offer to acquire the Federal land for the market value, as determined by the appraisal under subsection (c), the Secretary shall convey the Federal land to the State. (b)Terms and conditionsThe conveyance under subsection (a) shall be— (1)subject to valid existing rights;(2)made by quitclaim deed; and(3)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States. (c)Appraisal(1)In generalBefore submitting an offer under subsection (a), the State shall complete an appraisal to determine the market value of the Federal land. (2)StandardsThe appraisal under paragraph (1) shall be conducted in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and (B)the Uniform Standards of Professional Appraisal Practice. (d)Map(1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service. (2)Correction of errorsThe Secretary may correct any errors in the map. (e)ConsiderationAs consideration for the conveyance under subsection (a), the State shall pay to the Secretary an amount equal to the market value of the Federal land, as determined by the appraisal under subsection (c). (f)SurveyThe State shall prepare a survey that is satisfactory to the Secretary of the exact acreage and legal description of the Federal land to be conveyed under subsection (a).(g)Costs of conveyanceAs a condition on the conveyance under subsection (a), the State shall pay all costs associated with the conveyance, including the cost of— (1)the appraisal under subsection (c); and(2)the survey under subsection (f).(h)Proceeds from the sale of landAny proceeds received by the Secretary from the conveyance under subsection (a) shall be— (1)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and (2)available to the Secretary until expended, without further appropriation, for the maintenance and improvement of land or administration facilities in the Black Hills National Forest in the State.(i)Environmental conditionsNotwithstanding section 120(h)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)(A)), the Secretary shall not be required to provide any covenant or warranty for the Federal land conveyed to the State under this Act. 